DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wirt (US 3887031).
Regarding claim 1, Wirt teaches an acoustic absorption cell (Fig 1) comprising a bottom wall (1) extending in a plane orthogonal to an axial direction (Fig 1), an enclosure (9) including a first axial end (Fig 1, where 2 and 3 connect with 1) secured to the bottom wall, and an acoustic horn (5) extending inside the enclosure between a first opening (7) of the horn and a second opening (22, 24) of the horn smaller than said first opening (Figs 1 and 3), the horn being secured to a second axial end (Fig 1, where 5 
Regarding claim 2, Wirt teaches a porous surface (14) fixed to the second axial end of said enclosure and covering the first opening of the horn (Fig 1).
Regarding claim 3, Wirt teaches the first opening and the second opening of the horn have a circular (Fig 1).
Regarding claim 6, Writ teaches an acoustic treatment panel (Fig 1) intended to be disposed on at least one wall of an aircraft in contact with a fluid flow (this is an intended use limitation, which means that the prior art just has to be capable of meeting the intended use which is set forth in Writ Col 1, lines 5-15 in that the invention is intended to be used as part of a jet engine), the panel comprising a plurality of acoustic absorption cells (Fig 1) according to claim 1.
Regarding claim 7, Writ teaches a turbojet engine (Col 1, lines 5-15) intended to be mounted on an aircraft (“If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) MPEP 2111.02 (II)), .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Writ in view of Ichihashi (US 2015/0041247).
Writ does not explicitly set forth the enclosure and the horn are made of synthetic fabric impregnated with resin or of aluminum foil, and have a thickness on the order of a tenth of a millimeter.
Ichihashi teaches the enclosure and the horn are made of synthetic fabric impregnated with resin ([0035]), because the materials can withstand the higher temperatures ([0035]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Writ with the teachings of Ichihashi to have the enclosure and the horn are made of synthetic fabric impregnated with resin, because the materials can withstand the higher temperatures.
It has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) MPEP 2144.04 (IV)(A).  In this case it would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the proposed combination to have a thickness on the order of a tenth of a millimeter.	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Writ.
Regarding claim 5, Writ teaches the horn comprises a tubular neck (Fig 3) with a section corresponding to the second opening of the horn (Fig 3), and a hyperbolic portion (18) extending between the first opening and the neck (Fig 3), the neck comprising the retaining arm fixed to a free end of the neck and to the bottom wall of the acoustic cell (Fig 3).
Writ does not explicitly set forth the neck comprising at least two retaining arms fixed to a free end of the neck and to the bottom wall of the acoustic cell, the retaining arms being spaced apart from each other to define free gaps.  However, it has been held that “that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04(VI)(B).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the invention of Writ to have at least two retaining arms fixed to a free end of the neck and to the bottom wall of the acoustic cell, the retaining arms being spaced apart from each other to define free gaps.  
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Le Delapierre (US 2016/0032734) in view of Writ.
Regarding claim 6, Delapierre teaches at least one wall (wall of 4) of an aircraft ([0031]) in contact with a fluid flow (Fig 1).
Delapierre does not explicitly set forth an acoustic treatment panel intended to be disposed on at least one wall of an aircraft in contact with a fluid flow, the panel comprising a plurality of acoustic absorption cells according to claim 1.
Writ teaches an acoustic treatment panel (Fig 1), the panel comprising a plurality of acoustic absorption cells (Fig 1) according to claim 1, to help dampen and absorb engine noise frequencies (Col 1 line 60 – Col 2 line 6).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Delapierre with the teachings of Writ to have an acoustic treatment panel intended to be disposed on at least one wall of an aircraft in contact with a fluid flow, the panel comprising a plurality of acoustic absorption cells according to claim 1, to help dampen and absorb engine noise frequencies.
Regarding claim 7, Delapierre in view of Writ teaches a turbojet engine (Delapierre - 2) intended to be mounted on an aircraft (Delapierre – [0031]), the turbojet engine comprising at least one acoustic treatment panel according to claim 6 (see above rejection).
Regarding claim 8, Delapierre teaches an aircraft ([0031]) comprising at least one turbojet engine (2) according to claim 7 (see above rejection).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wirt (US 3819007) teaches a sound absorption panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745